DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Supplemental Response and Amendment filed October 4, 2021 has been entered.  Claims 1-7, 9-21 remain pending in the application.  On page 7 of the Remarks under the section titled “Advisory Action”, applicant’s representative comments ’free of interference’ is explicitly clear in the application and drawings.  It is agreed that that the lock rail is separate and distinct from the guide rail because it is attached underneath the guide rail, and a 112(b) rejection would be improper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Copp et al. (US2017/0334275, hereinafter “Copp”) in view of Landrith et al. (US7452024, hereinafter “Landrith”) and further in view of Rohr et al. (US2016/0280123, hereinafter “Rohr”). 
Regarding claim 1, Copp discloses a tonneau cover system (100; Fig. 1; Paragraph 127), comprising: (a) a retractable tonneau cover (101; Figs. 1, 3, Paragraph 127) having a plurality of interconnected panels (150 (152/154/156/158); Fig. 3, Paragraph 146, 150); (b) a first retainer (110r and 110l; Figs. 1 and 3, Paragraph 128) secured to a first sidewall (86r and 86l; Fig. 1, Paragraph 125) of a 
However, Copp is silent to wherein the second retainer includes a sliding contact surface and wherein each bearing includes a groove, and the opposing rails of the supporting portion are at least partially positioned with the groove so that the bearing of each panel is guided along the opposing rails.
In claim 1, Landrith teaches the second retainer including a sliding contact surface (61; Fig. 3, Column 4, Lines 7-9).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the tonneau cover system of Copp and have the second retainer to include a sliding contact surface that supports the tonneau cover as taught by Landrith.  Doing so allows for variation in the tonneau cover assembly and operation.  Landrith’s teaching allows for small variation since the sliding contact surface is contained within a channel (56, Figs. 3-4, Col. 3 lines 52-57). 
Also in claim 1, Rohr teaches wherein each bearing includes a groove (154; Fig. 22, Paragraph 49-50), and the opposing rails of the supporting portion are at least partially positioned with the groove so that the bearing (150; Fig. 22, Paragraph 49) of each panel is guided along the opposing rails.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the tonneau cover system of Copp by adding a groove as taught by Rohr.  Doing so, helps to maintain the desired lateral distance and parallel orientation between the rails (Paragraph 50).
Regarding claim 2, Copp discloses the tonneau cover system wherein opposing rails (110t; Figs. 60-61, Paragraph 129) are substantially parallel to each other (Figures 1 and 3).
Regarding claim 3, Copp discloses the tonneau cover system, wherein the first retainer (110r OR 110l; Figs. 1 and 3, Paragraph 128)  prevents vertical or lateral movement of the tonneau cover (Paragraph 175, 197) in a direction other than the direction substantially parallel to the longitudinal axis of the first retainer.
Regarding claim 4, Copp discloses the tonneau cover system, wherein the bearings (300) rest upon a rail (110t; Figs. 60-61, Paragraph 129) of the first retainer and guides the tonneau cover along the rail.
Regarding claim 5, Copp discloses the tonneau cover system of claim 1.  However, Copp is silent to wherein the second retainer (110r/110l) is free of a rail (see Paragraph 149 and Fig. 15).  However, Copp fails to disclose that the second retainer is free of a rail because in Figure 15, Copp shows a guide block (330) and a bearing (330) as a combination.
In claim 5, Landrith teaches a retainer (44; Fig. 3, Column 3, Lines 45-57) is free of a rail.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system in Copp to keep the first retainer with 
Regarding claim 6, Copp discloses the tonneau cover system of claim 5.  However, Copp is silent as to wherein the sliding contact surface supports the tonneau cover as the tonneau cover is guided along the opposing rails.
In claim 6, Landrith teaches wherein the sliding contact surface supports (Fig. 3) the tonneau cover as the tonneau cover is guided along the opposing rails.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system in Copp and have the second retainer to include a sliding contact surface that supports the tonneau cover.  Doing so allows for variation in the tonneau cover assembly and operation.
Regarding claim 7, Copp discloses the tonneau cover system, but fails to disclose wherein the second retainer is free of a bearing.
In claim 7, Landrith teaches the second retainer is free of a bearing (reference elements 60 and 61 on Fig. 3, and Column 4, Lines 10-20 and Column 4, Line 67, Column 5, Lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system in Copp and have the second retainer free of a bearing.  Doing so allows for variation in the tonneau cover during build assembly and operation.
Regarding claim 9
In claim 9, Landrith teaches the engaging portion (66; Figs. 3-4, Column 3, Lines 59-64) having a seal (64; Fig. 3-4, Column 3, Lines 59-64) that compressibly contacts the tonneau cover to prevent moisture, debris, or both from entering the retainers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system in Copp to add an engaging portion having a seal that compressibly contacts the tonneau cover.  Doing so, prevents moisture from entering the box of the vehicle and damaging the contents within (Column 3 lines 60-64).
Regarding claim 11, Copp discloses the tonneau cover system, opposing rails, and the supporting portion, but fails to disclose wherein at least one of the opposing rails is spaced apart from a surface of the supporting portion by a spacer.
In claim 11, Rohr teaches at least one of the opposing rails is spaced apart from a surface of the supporting portion by a spacer (160/162; Figs. 22-23, Paragraph 50-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system having a spacer to space apart opposing rails by a spacer.  Doing so, helps to maintain the desired lateral distance and parallel orientation between the rails (Paragraph 50).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Copp in view of Landrith and Rohr and further in view of Facchinello (US2018/0118007).
Regarding claim 10
In claim 10, Facchinello teaches a contoured projection (98; Fig. 2A, Paragraph 24) that is configured to abut a vertical lip (30; Fig. 2A, Paragraph 18) of the sidewalls; a mounting portion (54; Fig. 2A, Paragraph 20) that abuts a portion of the sidewalls so that the sidewalls at least partially support the retainers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system in Copp to include a contoured projection that is configured to abut a vertical lip of the sidewalls; a mounting portion that abuts a portion of the sidewalls so that the sidewalls at least partially support the retainers as taught in Facchinello.  Doing so, allows for easier installation of the tonneau cover system and reduces risk of damage to the cargo bed sidewall (Paragraph 3).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Copp in view Landrith and Rohr and further in view of Koengetter et al. (US2018/0118002, hereinafter “Koengetter”).
Regarding claim 12, Copp discloses the tonneau cover system (101) wherein each bearing (300) is secured to each corresponding panel (150) by a fastener (270; Fig. 19, Paragraph 148).  However, Copp fails to teach a threaded fastener.
In claim 12, Koengetter teaches wherein each bearing (68; Fig. 5, Paragraph 33) is secured to each corresponding panel (26; Fig. 5, Paragraph 21) by a threaded fastener (70; Fig. 5, Paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system in Copp to a threaded fastener as taught by Koengetter.  Doing so, allows for the panels to be coupled and assembled to the bearing, as well as, other components in the tonneau cover system (Paragraph 33).
Regarding to claim 13, Copp discloses the tonneau cover system, bearing, and the panel.  However, Copp fails to disclose that wherein the bearing of each panel is secured to a terminal end of a crossmember of the panel.
In claim 13, Koengetter teaches wherein the bearing of each panel is secured to a terminal end of a crossmember (36; Fig. 5, Paragraph 33) of the panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system in Copp to include the bearing of each panel to be secured to a terminal end of a crossmember.  Doing so, allows for the panels to be coupled and assembled to the bearing, as well as, other components in the tonneau cover system (Paragraph 33).
Allowable Subject Matter
Claims 14-21 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 14, prior art of record does not teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter: “a lock rail mounted along an outer surface of the supporting portion of one of the retainers free of interference with the inner surface of the supporting portion that receives the tonneau cover, wherein the lock rail engages a lock mounted to the tonneau cover and the lock includes a finger that is guided along a channel of the lock rail so that the lock moves simultaneously with the tonneau cover;”
Claims 15-21 being dependent on claim 14 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Under the Remarks on Page 3 of the Supplemental Response and Amendment dated October 4, 2021, Applicant points out that the previous arguments made in the Office Action filed on June 16, 2021 with respect to the 103 rejections were not fully addressed or acknowledged.  The previous arguments from applicant were well written and easy to understand and Examiner apologizes for the short response.  Examiner was focused on showing the tonneau cover and bearings of Copp and combined with the bearing groove of Rohr.  The misalignment of the bearings in Rohr that Applicant stated in the previous arguments had nothing to do with the use of Rohr as a teaching reference to show that it is possible to use a groove with a tonneau cover bearing.  The Applicant’s argument of bearing misalignment was a distraction and Examiner should have stated this in the June 16, 2021 Office Action.  
Currently, the claim 1 states that the supporting portion includes opposing rails. Per the specification and figures the supporting portion includes a rail (62A) and the engaging portion includes a rail (62B).  Therefore, the part (b) of claim 1 should be revised from “opposing rails” to “a rail”.  Also in line 11 of claim 1 “a bearing” should be “bearings” to correspond to the plurality of panels and being positioned with the first retainer as it would take more than one bearing to guide the tonneau cover.  Other revisions later in claim 1 at lines 14-16 follow the same reasoning.  Also note that claims 2-7, 9-13 would need to be revised to correspond to the claim 1 revisions for antecedent basis if Applicant chooses to use the revisions below.  Following are the changes that would make the claim allowable.
Claim 1 would be allowable if revised as follows:
A tonneau cover system, comprising: 
(a) a retractable tonneau cover having a plurality of interconnected panels; 
a rail; and 
(c) a second retainer secured to an opposing second sidewall of the cargo box, the second retainer being substantially parallel to the first retainer so that the tonneau cover spans between the first retainer and the second retainer, wherein the second retainer includes a sliding contact surface secured to a supporting portion of the second retainer to support the tonneau cover during movement; and 
wherein the plurality of panels each include bearings positioned within the first retainer to guide the tonneau cover in a direction substantially parallel to a longitudinal axis of the first retainer; and 
wherein each bearing includes a groove, and the rail of the supporting portion is at least partially positioned within the groove so that the bearings of each panel is guided along the  rail.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.E.H./Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612